Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims status
In the amendment filed on April 26, 2021, claims 1-55, 72 and 76 have been canceled, claim 77 has been newly added and claims 56-59, 61, 63, 68-70 and 73-75 have been amended.  Therefore, claims 56-71, 73-75 and 77 are currently pending for examination.

Allowable Subject Matter
Claims 56-71, 73-75 and 77 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 56 and 77, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “the pre-processing system comprising a bank of digital filters according to a predetermined architecture to perform signal conditioning upon the received metrics from the plurality of wireless devices to generate multiple signal paths of filtered signals; each detection block of the plurality of detection blocks receiving one or more signal paths of filtered signals of the multiple signal paths of filtered signals established in dependence upon an activity the detection block of the plurality of detections blocks is intended to classify;” in combination with “upon determining an illegal entry into the sensing region at the end of the monitoring period the plurality of detection blocks transfer one or more analytic evaluations to the decision making block; upon determining a legal entry into the sensing region at the end of the monitoring period the plurality of detection blocks transfer one or more other analytic evaluations to one or more smart home applications, and the determination of whether the new entry into the sensing region is illegal or legal is established in dependence upon determination of a gait of the individual.” 
Regarding claims 57-71 and 73-75, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687